Citation Nr: 1325638	
Decision Date: 08/13/13    Archive Date: 08/16/13

DOCKET NO.  04-15 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an increase in a 10 percent rating for a skin disorder, to include dermatitis, actinic keratoses, and squamous cell carcinoma, for the period prior to April 24, 2011.  

2.  Entitlement to an increase in a 30 percent rating for a skin disorder, to include dermatitis, actinic keratoses, and squamous cell carcinoma, for the period since April 24, 2011.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty from July 1959 to July 1963.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in December 2002 and July 2007 of a Department of Veterans Affairs (VA) Regional Office (RO).  The December 2002 RO decision, in pertinent part, denied an increase in a 10 percent rating for dermatitis of the hands.  

The July 2007 RO decision, in pertinent part, granted service connection and a noncompensable rating for squamous cell carcinoma (listed as squamous cell carcinoma, status post surgery with residual scars), effective February 7, 2003.  

In January 2009, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's claim file.  

In March 2009, the Board remanded the issue of entitlement to an increase in a 10 percent rating for dermatitis of the hands.  

In March 2011, the Board recharacterized the issue on appeal (with respect to the Veteran's skin disorder) as entitlement to an increase in a 10 percent rating for a skin disorder, to include dermatitis and squamous cell carcinoma, and remanded the issue for further development.  

A May 2012 RO decision granted service connection for actinic keratoses with actinic damage, and increased the rating for the Veteran's service-connected skin disorder (listed by the RO as dermatitis and actinic keratoses with actinic damage, as well as squamous cell carcinoma, status post surgery with residual scars) to 30 percent, effective April 24, 2011.  Since that grant does not represent a total grant of benefits sought on appeal, the claims for increase remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

In July 2012 recharacterized and remanded the issues of entitlement to an increase in a 10 percent rating for a skin disorder, to include dermatitis, actinic keratoses, and squamous cell carcinoma, for the period prior to April 24, 2011, and entitlement to an increase in a 30 percent rating for a skin disorder, to include dermatitis, actinic keratoses, and squamous cell carcinoma, for the period since April 24, 2011, for further development.  

In April 2013, the Board remanded the issues of entitlement to an increase in a 10 percent rating for a skin disorder, to include dermatitis, actinic keratoses, and squamous cell carcinoma, for the period prior to April 24, 2011, and entitlement to an increase in a 30 percent rating for a skin disorder, to include dermatitis, actinic keratoses, and squamous cell carcinoma, for the period since April 24, 2011, for further development.  


FINDINGS OF FACT

1.  For the period prior to April 24, 2011, the Veteran's skin disorder, to include dermatitis, actinic keratoses, and squamous cell carcinoma, was manifested by exudation or constant itching, extension lesions, or marked disfigurement, and involvement of more than 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, and no more than systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly during the past 12-month period; as well as no more than severe scars of the head, face, or neck, especially if producing marked and unsightly deformity of the eyelids, lips, auricles; and no more than scars of the head, face, or neck that cause disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with two or three characteristics of disfigurement.  Other scars not of the head, face, or neck, are superficial, are not tender and painful, and do not result in limitation of motion.  

2.  For the period prior to April 24, 2011, the Veteran's skin disorder, to include dermatitis, actinic keratoses, and squamous cell carcinoma, is manifested by no more than exudation or constant itching, extension lesions, or marked disfigurement, and involvement of more than 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, and no more than systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly during the past 12-month period; as well as no more than severe scars of the head, face, or neck, especially if producing marked and unsightly deformity of the eyelids, lips, auricles; and no more than scars of the head, face, or neck that cause disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with two or three characteristics of disfigurement.  Other scars not of the head, face, or neck, are superficial, are not tender and painful, and do result in limitation of motion.  


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for a skin disorder, to include dermatitis, actinic keratoses, and squamous cell carcinoma, for the period prior to April 24, 2011, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7800, 7803, 7804, 7805, 7806, 7818 (2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7800 to 7805, 7806, 7818 (2008).  

2.  The criteria for a rating in excess of 30 percent for a skin disorder, to include dermatitis, actinic keratoses, and squamous cell carcinoma, for the period since April 24, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7800, 7803, 7804, 7805, 7806, 7818 (2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7800 to 7805, 7806, 7818 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

October 2002, April 2003, and December 2006 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R § 3.159(b)(1).   The December 2006 letter notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The claim was subsequently readjudicated, most recently in a June 2013 statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Veteran's available service treatment records, VA treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).   VA examinations were conducted in June 2003, May 2004, June 2007, April 2010, April 24, 2011, and May 2013.   

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 556 U.S. 129 (2009).  

Analysis

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2012).  

When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2012).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).  

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2012).  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2012).  

The Veteran's skin disorder, to include dermatitis, actinic keratoses, and squamous cell carcinoma, has been rated 30 percent disabling under 38 C.F.R. § 4.118, Diagnostic Code 7806, which pertains to dermatitis or eczema, and under 38 C.F.R. § 4.118, Diagnostic Code 7801, which pertains to scars, other than of the head, face, or neck, that are deep or that cause limited motion.  Given the nature of the Veteran's disability, the Board finds that the rating criteria applied by the RO are appropriate.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992); 38 C.F.R. §§ 4.20, 4.21 (2009).  As there is also evidence of scarring on the head, face, or neck, the diagnostic criteria pertaining to disfigurement of the head, face, or neck, and superficial scars that are painful, are also applicable.  38 C.F.R. § 4.118, Diagnostic Codes 7800, 7804.  Further, the evidence also shows that the Veteran has been treated for squamous cell carcinoma of the skin.  Therefore, the diagnostic criteria pertaining to malignant skin neoplasms (other than malignant melanoma), are potentially applicable as well.  38 C.F.R. § 4.118, Diagnostic Code 7818.  

The rating schedule for evaluating skin conditions changed during the pendency of this appeal.  Under the old rating criteria, in effect prior to August 30, 2002, a 0 percent rating is warranted for eczema with slight, if any, exfoliation, exudation or itching, if on a nonexposed surface or small area.  A 10 percent rating requires exfoliation, exudation, or itching, if involving an exposed surface or extensive area.  A 30 percent rating requires exudation or itching constant, extensive lesions, or marked disfigurement.  A 50 percent rating requires ulceration or extensive exfoliation or crusting, and systemic or nervous manifestations, or exceptionally repugnant.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).  

Under the new criteria, effective August 30, 2002, a noncompensable rating is warranted for dermatitis or eczema when there is less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and no more than topical therapy required during the past 12-month period.  A 10 percent rating requires at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating requires 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly during the past 12-month.  A 60 percent rating requires more than 40 percent of the entire body or more than 40 percent of the exposed areas affected, or; constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.  

Under the old criteria, in effect prior to August 30, 2002, for disfiguring scars of the head, face, or neck, a 10 percent rating is warranted for a moderate disfiguring scar of the head, face, or neck.  A 30 percent rating is warranted for severe scars, especially if producing a marked and unsightly deformity of eyelids, lips, or auricles.  A 50 percent rating requires complete or exceptionally repugnant deformity of one side of the face or marked or repugnant bilateral disfigurement.  Note:  When in addition to tissue loss and cicatrisation there is marked discoloration, color contrast, or the like, the 50 percent rating may be increased to 80 percent and the 30 percent rating to 50 percent.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2002).  

Under the new criteria, effective August 30, 2002, for disfigurement of the head face or neck, a 10 percent rating is warranted if there is one characteristic of disfigurement present.  A 30 percent rating is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  A 50 percent rating requires visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  

Note (1): The 8 characteristics of disfigurement, for the purposes of evaluation under § 4.118, are:
Scar 5 or more inches (13 or more cm) in length.  
Scar at least one-quarter inch (0.6 cm) wide at widest part.  
Surface contour of scar elevated or depressed on palpation.  
Scar adherent to underlying tissue.  
Skin hypo or hyper-pigmented in an area exceeding six square inches (39 sq cm.).  
Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm).  
Underlying soft tissue missing in an area exceeding six square inches (39 sq. cm).  
Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm).  
38 C.F.R. § 4.118, Diagnostic Code 7800.  

The old criteria, in effect prior to August 30, 2002, provided that a maximum 10 percent rating is warranted for superficial poorly nourished scars with repeated ulcerations.  38 C.F.R. § 4.118, Diagnostic Code 7803.  A maximum 10 percent rating is also warranted for superficial scars which are tender and painful on objective demonstration.  38 C.F.R. § 4.118, Diagnostic Code 7804.  Scars may be rated based on limitation of functioning of the part affected.  38 C.F.R. § 4.118, Diagnostic Code 7805.  

Under the new criteria, effective August 30, 2002, scars, other than head, face, or neck, that are deep or that cause limited motion warrant a 10 percent rating if the area or areas exceed 6 square inches (39 sq. cm).  A 20 percent rating requires an area or areas exceeding 12 square inches (77 sq. cm).  A 30 percent rating requires an area or areas exceeding 42 square inches (465 sq. cm).  A 40 percent rating requires an area exceeding 144 square inches (929 sq. cm).  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801.  Scars, other than head, face, or neck, that are superficial and that do not cause limited motion warrant a 10 percent rating for area or areas of 144 square inches (929 sq. cm.) or greater.  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802.  A 10 percent rating may be assigned for scars which are superficial and unstable.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803.  A 10 percent rating may be assigned for scars which are superficial and painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804.  Scars may also be rated on the basis of limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.  

The old criteria, in effect prior to August 30, 2002, provided that new growths, malignant, skin, should be rated as scars, disfigurement, etc., on the extent of the constitutional symptoms and physical impairment.  38 C.F.R. § 4.118, Diagnostic Code 7818 (2002).  

Under the new criteria, effective August 30, 2002, malignant neoplasms (other than malignant melanoma) are rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801-7805), or impairment of function.  38 C.F.R. § 4.118, Diagnostic Code 7818.  

If application of the revised regulation results in a higher rating, the effective date for the higher disability rating can be no earlier than the effective date of the change in the regulation.  38 U.S.C.A. § 5110(g) (West 2002).  Prior to the effective date of the change in the regulation, the Board can apply only the original version of the regulation.  

The applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended effective August 30, 2002 and again in October 2008.   The October 2008 revisions are applicable to application for benefits received by the VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  As the Veteran filed his claim in March 2002,  only the pre-2002 and pre-October 2008 versions of the schedular criteria are applicable.  

The RO has rated the Veteran's skin disorder, to include dermatitis, actinic keratoses, and squamous cell carcinoma, as 10 percent disabling for the period prior to April 24, 2011.  For the period since April 24, 2011, the Veteran's skin disorder, to include dermatitis, actinic keratoses, and squamous cell carcinoma, has been rated as 30 percent disabling.  

Thus, the Board must consider whether the Veteran is entitled to a rating in excess of 10 percent for his skin disorder, to include dermatitis, actinic keratoses, and squamous cell carcinoma, for the period prior to April 24, 2011, and a rating in excess of 30 percent for the period since April 24, 2011.  

I.  Prior to April 24, 2011

VA treatment records dated from April 2001 to November 2002 show treatment for numerous disorders, including variously diagnosed skin problems.  

A November 2002 VA hand, thumb, and fingers examination report noted that the Veteran reported that he continued to break out with hand eczema, especially when exposed to irritating chemicals or while working in his garden.  He stated that he was currently being treated with a topical preparation that helped with his condition.  The Veteran indicated that he would also suffer from lesions that occurred on the back of his hands and on his forehead.  He reported that he had undergone cryosurgery at a VA facility for the lesions of his hands, forehead, and scalp.  The examiner reported that the Veteran had multiple rough, scaly, erythematous papules on his forehead and dorsal hands.  There was no evidence of hand eczema.  The examiner reported that the Veteran had mild moccasin scaling of the plantar surface of his feet, as well as scaling of one toe web.  The assessment was actinic keratoses of the dorsal hands, forehead, and scalp; tinea pedis; and a history of hand eczema, not present at that time.  

VA treatment records dated from December 2002 to May 2003 refer to continued treatment.  

A June 2003 VA skin diseases examination report indicated that the Veteran complained of multiple actinic keratoses of the face and arms that were treated with Efudex and liquid nitrogen.  The Veteran also reported that he had hand dermatitis that was treated with Clobetasol and urea cream for the last two years.  He stated that his dermatitis would flare-up whenever he was in contact with ammonia, bleach, perfumes, or other chemicals.  It was noted that the Veteran had a history of a lentigo maligna melanoma excised from his left ear in April 2002.  The examiner reported that the Veteran had fair skin and blue eyes.  The examiner stated that the Veteran had multiple keratotic macules of the scalp, back, forearms, and the dorsum of his hands.  The Veteran also had a 1 cm by 0.5 cm depressed, skin-colored scar of the left hallux at the site of the excision of a malignant melanoma.  There were no active lesions of hand dermatitis.  The diagnoses were multiple actinic keratoses and a history of a lantigo maligna melanoma of the left hallux that was excised in April 2002, and hand dermatitis, under control.  

Private and VA treatment records dated from August 2003 to May 2004 show that the Veteran was treated for disorders, including skin disorders, on numerous occasions.  

For example, a March 2004 private operative report from Affiliated Ambulatory Surgery related a postoperative diagnosis of squamous cell carcinoma of the left forearm.  As to problem specific findings, it was noted that the Veteran had a 12.96 sq. cm circular defect created on the (left) arm after excision with 5 mm margins taken to the fascia circumferentially, with an S advancement flap closure to minimize tension on the wound edges.  It was noted that the Veteran had previous skin conditions of basal cell carcinoma.  Photographs dated in April 2004 showed the excision scar on the Veteran's left forearm.  

A May 2004 VA skin diseases examination report noted that the Veteran's claims file was not available for review.  The Veteran reported that he had a history of eczema and dry scaly skin.  He indicated that he had some premalignant lesions removed in the left forearm and also near his left ear area in the past.  It was noted that the left forearm lesion was removed about four months earlier.  The Veteran complained that he had itching and irritation.  He reported that he had a constant rash and that he used multiple medications.  He stated that he was using Efudex cream, Valisone cream, and urea cream.  The Veteran maintained that his skin was always dry and scaly.  It was noted that the Veteran had no history of any systemic symptoms and no history of loss of weight.  The Veteran reported that the urea cream and the topical cream helped to keep his skin a little moist.  

Examination of the Veteran's skin showed multiple dry, scaly, macules on both forearms, as well as in the upper back area.  The examiner stated that there was a small scar of about 0.5 inch on the left forearm where a lentigo maligna was removed; the scar was well healed and slightly depressed, with no tissue loss.  The examiner indicated that the above conditions affected about 50 percent of the skin area of both forearms, and 10 percent of the back area.  The total body area affected with about 10 percent.  The diagnoses were eczematous dermatitis, xerosis, and scaly macules affecting 10 percent of the total body, and status post removal of a lentigo maligna, left forearm.  The examiner reported that the Veteran's skin condition did not cause any functional impairment and that it was not disabling or disfiguring.  

Private and VA treatment records dated from June 2004 to January 2007 refer to continued treatment.  

For example, an October 2004 statement from R. K. Ilowite, M.D., reported that the Veteran was under his care for solar elastosis and sun damage.  Dr. Ilowite stated that the Veteran had a skin cancer removed from his left forearm and numerous pre-cancerous lesions removed from his arms.  Dr. Ilowite indicated that he had also treated the Veteran with Efudex cream for other areas, including his head and neck.  Dr. Ilowite maintained that because of the Veteran's chronic condition, he would need regular skin examinations and periodic Efudex treatment to the sun damaged areas.  

A June 2007 VA skin diseases examination report included a notation that the Veteran's claim file was reviewed.  The Veteran reported that he was diagnosed with skin cancer about four years ago.  The Veteran stated that he first had s small lesion that was removed from the left ear pinna at a VA facility and that he was diagnosed as having squamous cell carcinoma.  He indicated that he had a lesion removed one year later from his left forearm that was also diagnosed as squamous cell carcinoma.  It was noted that the Veteran was not on any medication at that time.  The Veteran reported that he was followed by a dermatologist at a VA facility, as well as a dermatologist outside of the VA.  

The examiner reported that the Veteran had a small scar on the left forearm.  It was noted that there was no visible scar on the left ear pinna.  The examiner indicated that there was no deformity except for a small indentation that was not deforming.  The examiner stated that the Veteran's condition was not progressive, that there were no symptoms, and that there was no functional impairment.  The examiner specifically reported that on examination of the Veteran's face and left earlobe, there was a small indentation with slight hypopigmentation, which was not deforming.  The examiner indicated, as to the Veteran's left ear pinna, that the area where the skin lesion was removed involved less than 0.1 percent of the total body area.  As to the Veteran's left forearm, the examiner stated that there was a 1 inch in length by 1/2 inch in width scar with minimal tissue loss.  The examiner reported that there was no functional impairment from the scar and that it did not affect any range of motion.  It was noted that the skin surrounding the scar was normal.  The examiner stated that the left forearm scar was superficial, stable, nontender, well healed, and that it involved about 1 percent of the Veteran's total body area.  The diagnosis was squamous cell carcinoma, status post surgery with residual scars.  

Private and VA treatment records dated from July 2007 to November 2008 refer to continued treatment, including for variously diagnosed skin disorders.  

At the January 2009 Board hearing, the Veteran testified that he had dermatitis of the hands, arms, shoulders, and legs.  He also reported that his feet were scaly and that he had a constant battle with suppressing his dermatitis.  He stated that he treated his skin disorder every day with creams and hydrosteroids.  The Veteran further indicated that he underwent removal of skin cancers from his ear and hand.  He maintained that he used Efudex cream every month or so and that he was treated with liquid Nitrogen to remove precancerous growths.  The Veteran stated that his dermatitis usually flared up in the winter and that he would be scaly and itchy, with "crackling" in his body, especially in his joints and under his arms.  He maintained that a physician had told him that his dermatitis was severe.  

An October 2009 VA treatment report referred to continued treatment for skin problems.  

A November 2009 statement from a VA physician indicated that he attempted to perform a VA examination on the Veteran, but that he was unable to do so because the Veteran was currently being treated with 5-Flourouracil which caused a rash.  The physician stated that the examination should be arranged for a time when the Veteran was not using 5-Flourouracil and the rash from the medication had been given time to heal (at least three weeks).  

VA treatment records dated from November 2009 to February 2010 show treatment for multiple disorders.  

An April 2010 VA skin diseases examination report noted that the Veteran's claims file was reviewed.  The Veteran reported that the course of his hand dermatitis had been intermittent and punctuated by remissions and exacerbations.  He described his dermatitis as being worse in the winter and he stated that it was currently under good control.  The Veteran indicated that his main symptom was itching of the hands which were treated with topical medications (corticosteroids and urea) that maintained it at a mild level.  It was noted that the Veteran had no other local symptoms (e.g., oozing, weeping, scaling, vesiculation, pustules, excoriation, or furuncles/boils) or systemic symtoms (e.g., fever and weight loss).  

The examiner reported that the Veteran was under the impression that his dermatological conditions over various parts of his body were all one related process, but that view as contrary to his examination findings.  The examiner stated that the Veteran had been followed at a VA facility since May 2002 and that his diagnoses had included dermatitis, seborrheic dermatitis, tinea pedis, melanoma in situ, and actinic keratoses.  It was noted that the Veteran's actinic keratoses had dominated the Veteran's treatment history over the years  The examiner indicated that the Veteran had been treated repeatedly with liquid nitrogen for his actinic keratoses, as well as with more than one course of topical Efudex (5-Flouruoracil).  The examiner reported that the Veteran's current medications included Floucinonide 0.05 percent cream for the hands, as well as Clobetasol, with no side effects.  It was noted that the Veteran also used Carmol (urea 10 percent) lotion; Hydrocortisone 1 percent cream; and Efudex (5-Flourouracil).  The examiner maintained that no systemic treatments were given and that the corticosteroids had been given only topically.  It was noted that phototherapy had never been used.  

The examiner reported that on examination of the Veteran's scalp there was male-pattern baldness with mottled pigmentary changes, and scattered keratotic papules (consistent with actinic damage and actinic keratosis).  The examiner stated that examination of the Veteran's face showed prominent elastosis, mottled pigmentary changes, and scattered 1 mm keratotic papules (consistent with actinic damage and actinic keratosis).  The examiner indicated that there were erythematous macules (consistent with actinic damage) on the Veteran's anterior neck and prominent elastosis (consistent with actinic damage) on his posterior neck.  It was noted that the Veteran had poikilodermatous changes (consistent with actinic damage) on his upper chest and that his lower chest and abdomen were unremarkable.  As to the upper two-thirds of the Veteran's back, the examiner reported that there was mottled pigmentation (consistent with actinic damage).  The Veteran's lower back was unremarkable.  

As to the Veteran's bilateral arms, the examiner stated that the mid-bicep levels, proximally, as well as the flexor surfaces, were unremarkable.  The examiner indicated that on the extensor surfaces of the arms, from the mid biceps distally, there was mottled pigmentation; atrophic skin with a few ecchymoses; and several 1 mm keratotic papules (consistent with actinic damage and actinic keratosis).  The Veteran's bilateral hands had scattered keratotic 1 mm papules of the dorsal areas (consistent with actinic keratosis), as well as dry palmer surfaces with no specific lesions (consistent with treated dermatitis).  It was reported that there were no vesicles, pustules, excoriations, or Lichenification noted.  The examiner stated that the Veteran's legs were unremarkable.  

The examiner indicated that there was no scarring or disfigurement noted.  The examiner stated that the exposed areas affected by the eczema involved 2 percent of the hands.  It was noted that eczema was not noted in any other parts of the body, other than the hands.  The examiner reported that the Veteran's actinic damage and actinic keratosis involved 7 percent of exposed areas on the head, face, and hands, and were different and distinct from the Veteran's eczema.  The examiner maintained that the total body percentage, exposed and covered, affected by the actinic damage and actinic keratosis was 16 percent.  The examiner stated that photographs were not indicated as there were no disfiguring skin lesions or scars.  As to an impression, the examiner indicated that the Veteran's eczema was well controlled and appreciated over the palmar surfaces of the hands as drying.  The examiner reported that the severity of the Veteran's eczema was mild and that there was no functional impairment.  The examiner stated that the Veteran's actinic damage and/or actinic keratoses involved the dorsal hands, distal extensor arms, upper chest, upper back, face, neck, and scalp.  It was noted that there was no functional impairment.  

Private and VA treatment records dated from October 2008 to February 2011 show treatment for disorders, including skin problems.  

For example, an August 2010 statement from Dr. Ilowite noted that the Veteran was seen for evaluation of his eczema and solar elastosis affecting his arms, bilaterally, and his face and legs, bilaterally.  Dr. Ilowite stated that the most extreme damage appeared to be on the Veteran's arms and that approximately eight actinic keratoses were treated with cryosurgery.  Dr. Ilowite reported that at one point during the Veteran's treatment, he had lesions on his arms consistent with squamous cell carcinoma that were excised by another dermatologist.  It was noted that the Veteran claimed that his condition was debilitating.  

A February 2011 VA treatment entry indicated, as to an assessment, that liquid nitrogen was applied times twelve, to the ears, dorsa of the hands, and arms.  It was noted that the Veteran would be treated with Efudex cream.  

The medical evidence supports a 30 percent rating for the Veteran's service-connected skin disorder, to include dermatitis, actinic keratoses, and squamous cell carcinoma under the new criteria of Diagnostic Code 7806 for the period prior to April 24, 2011.  An April 2010 VA skin diseases examination report indicated that the areas affected by the Veteran's eczema involved 2 percent of the hands.  The examiner reported that the Veteran's actinic damage and actinic keratoses involved 7 percent of exposed areas on the head, face, and hands, and were different and distinct from the Veteran's eczema.  The examiner stated that the total body percentage, exposed and covered, affected by the actinic damage and actinic keratosis was 16 percent.  Therefore, it appears that the examiner found that the Veteran's service-connected skin disorder, to include dermatitis, actinic, keratoses, and squamous cell carcinoma involved at least 18 percent of the Veteran's entire body.  The examiner did not specifically discuss the areas affected by the Veteran's residuals of squamous cell carcinoma.  The examiner maintained that no systemic treatments were given and that the corticosteroids had been given only topically.  

Additionally, the Veteran continued to receive treatment subsequent to the April 2010 VA skin diseases examination.  An August 2010 statement Dr. Ilowite indicated that the Veteran was seen for evaluation of his eczema and solar elastosis affecting his arms, bilaterally, and his face and legs, bilaterally.  Further, a February 2011 VA treatment entry noted, as to an assessment, that liquid nitrogen was applied times twelve, to the ears, dorsa of the hands, and arms.  Also, at the January 2009 hearing, the Veteran credibly testified that he had a skin problem affecting his hands, arms, shoulders, and legs.  Further, an April 24, 2011, VA skin diseases examination report showed that the when considering all of the Veteran's skin conditions together, the total body surface area affected was 23.25 percent, of which 6 percent was in exposed areas.  
The Board cannot conclude based on the evidence of record that the Veteran's skin condition suddenly affected 23.25 percent of his total body surface on the date of the April 24, 2011 examination and not before.  

Further, prior VA examination reports also indicate that the Veteran's skin disorder affected significant areas of his entire body.  A June 2007 VA skin diseases examination report, which specifically addressed the Veteran's residuals of squamous cell carcinoma, noted, as to the Veteran's left ear pinna, that the area where the skin lesion was removed involved less than 0.1 percent of the total body area.  As to the Veteran's left forearm, the examiner indicated that there was a 1 inch in length by 1/2 inch in width scar with minimal tissue loss.  The examiner reported that there was no functional impairment from the scar, that it did not affect any range of motion, and that it was superficial, stable, nontender, well healed, and involved about 1 percent of the Veteran's total body area.  A prior May 2004 VA skin diseases examination report noted that the Veteran reported that had itching and irritation, as well as a constant rash.  The examiner reported that the Veteran's skin conditions affected about 50 percent of the skin area of both forearms, and 10 percent of the back area.  The examiner maintained that the total body area affected with about 10 percent.  The diagnoses were eczematous dermatitis, xerosis, and scaly macules affecting 10 percent of the total body, and status post removal of a lentigo maligna, left forearm.  

Resolving doubt in the Veteran's favor, the Board concludes that his skin disorder involved more than 20 to 40 percent of the entire body or 20 to 40 percent of the exposed areas affected, as required for a 30 percent rating under Diagnostic Code 7806 for the period, prior to April 24, 2011.  The evidence does not show that the Veteran's skin rash is indicative of involvement of more than 40 percent of his entire body or more than 40 percent of his exposed areas affected, and the skin rash is not treated by constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period, as required for a higher 60 percent rating under new criteria of Diagnostic Code 7806 for the period prior to April 24, 2011.  

Additionally, the medical evidence shows that the Veteran's skin produces no more than constant exudation or itching, extensive lesions, or marked disfigurement, which are the requirements for a 30 percent rating under the old criteria of Diagnostic Code 7806 for the period prior to April 24, 2011.  The requirements for a 50 percent rating under the old criteria of Diagnostic 7806, however, are not shown.  Specifically, there is no evidence of ulceration or extensive exfoliation or crusting, systemic or nervous manifestations, or that the Veteran's skin condition is exceptionally repugnant.  

The medical evidence indicates that the service-connected skin disorder produces no more than visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with two or three characteristics of disfigurement, as required for a 30 percent rating pursuant to the new criteria of Diagnostic Code 7800.  In fact, the evidence does not specifically show palpable tissue loss, gross distortion or asymmetry of one feature or a paired set of features, or two or three characteristics of disfigurement for the period prior to April 24, 2011.  As to the old criteria of Diagnostic Code 7800, the evidence fails to show severe scars, especially if producing a marked and unsightly deformity of eyelids, lips, or auricles, as required for a 30 percent rating.  A 50 percent rating, which requires complete or exceptionally repugnant deformity of one side of the face or marked or repugnant bilateral disfigurement, is clearly not indicated.  

In addressing the applicability of other diagnostic codes pertaining to scars, the Board finds that the medical evidence does not support a higher rating under Diagnostic Codes 7803, 7804, or 7805 of either the old or new criteria for the period prior to April 24, 2011.  The Veteran has not been shown to have poorly nourished scar, with repeated ulceration, a tender or painful scar, or an unstable scar.  Additionally, the evidence does not satisfy the criteria of a 40 percent rating under the new criteria of 7801, as the Veteran has not been shown to have a deep scar and the area of the scarring does not exceed 144 square inches (929 sq. cm).  Further, there is no functional impairment that would warrant consideration of Diagnostic 7805 under either the old or new criteria.  Diagnostic Code 7818 of either the old or new criteria essentially indicates that the Veteran's skin disorder should be rated as disfigurement of the head, face, or neck and as scars.  Therefore, an increased rating under Diagnostic Code 7818 is not indicated for the period prior to April 24, 2011.  

An increased rating to 30 percent, and no more, is warranted for a skin disorder, to include dermatitis, actinic keratoses, and squamous cell carcinoma, for the period prior to April 24, 2011.  There is no doubt to be resolved and a rating in excess of 30 percent is not warranted.

II.  Since April 24, 2011

An April 24, 2011 VA skin diseases examination report included a notation that the Veteran's claims file had been reviewed.  The examiner indicated that the diagnosis of actinic keratosis had dominated the Veteran's dermatological treatment history at VA facilities and that he had been treated repeatedly with liquid nitrogen, as well as with repeated courses of topical Efudex cream (5-Flourouracil).  The examiner reported that the Veteran's dermatitis was only noted on his hands, specifically on the palmar surface, which was xerotic (dry) with fine scales, but otherwise unremarkable.  It was noted that there were no vesicles, pustules, excoriations, or Lichenification.  The examiner stated that the exposed area affected by the Veteran's dermatitis was 1 percent on each hand for a total of 2 percent on all exposed parts of the body.  It was noted that there was no disfigurement or functional impairment.  

The examiner indicated that the Veteran had no active skin lesions attributed to squamous cell carcinoma.  The examiner reported that the Veteran's left forearm (extensor aspect) was remarkable for a depressed surgical scar from the previous surgical removal of squamous cell carcinoma and adjacent tissue.  It was noted that the scar measured 3 cm in length and was depressed to a depth of 3 mm.  The examiner related that the scar was neither hyperpigmented nor hypopigmented.  The examiner stated that the scar was well healed with a smooth surface, and that it was not ulcerated or tender.  It was noted that there was no keloid formation.  The examiner indicated that the scar was in a covered area, that the scar was not disfiguring, and that the scar involved 0.25 percent of the total body surface area.  

The examiner reported that the Veteran had male pattern baldness with poikiloderma and scattered fine keratotic papules.  It was noted that the Veteran had elastosis, mottled pigmentary changes, and scattered fine keratotic papules (2 percent exposed) on his face.  As to the Veteran's left ear, the examiner indicated that there was a single fine keratotic 2 mm papule on the lobe.  The Veteran had erythema of the poster neck and prominent elastosis of the poster neck (2 percent).  As to the Veteran's upper chest, there were poikilodermatous changes and scattered fine keratotic papules (4 percent).  The examiner stated that the Veteran's lower chest and abdomen were unremarkable.  As to the Veteran's upper back, the examiner reported that the Veteran had mottled pigmentation (4 percent).  The lower back was noted to be unremarkable.  The examiner indicated that the Veteran's upper extremities showed scattered fine keratotic papules over the poikiloderma in the extensor aspects and were unremarkable for the flexor aspect.  The examiner stated that each arm had 3.5 percent exposed for a total of 7 percent.  

As to the Veteran's hands, the examiner indicated that there were numerous keratotic papules and diffuse actinic damage (2 percent).  It was noted that Veteran's lower extremities were unremarkable.  The examiner indicated that the total surface area affected by actinic keratoses was 21 percent, of which 4 percent was exposed.  The examiner maintained that, when considering all of the above skin conditions together, the total body surface area affected was 23.25 percent, of which 6 percent was in exposed areas.  The examiner commented that there was mild to moderate disfigurement from the actinic keratoses, but that there was no functional impairment.  The impression was dermatitis, mild; no lesions suspicious for squamous cell carcinoma; status post surgical removal of squamous cell carcinoma with a scar; and actinic keratoses arising in areas of actinic damage.  

Private and VA treatment records dated from August 2011 to March 2013 refer to continued treatment.  

For example, an August 2011 VA treatment entry related an assessment of actinic keratoses, liquid Nitrogen times 20 to the scalp, face, upper extremities and trunk.  A May 2012 VA treatment entry indicated an assessment of actinic keratoses, liquid Nitrogen times 20 to the face and upper extremities.  The examiner noted that the Veteran was to use Efudex cream twice daily for three weeks on his upper extremities (post healing).  

A December 2012 statement from Dr. Ilowite noted that the Veteran had been treated in his office since January 2003.  Dr. Ilowite indicated that the Veteran originally presented with significant solar elostasis and multiple actinic keratoses.  Dr. Ilowite reported that in the previous nine years, the Veteran had multiple keratoses that were treated both with cryosurgery and topical 5-Flourouracil cream.  It was noted that the treatment was uncomfortable and that the 5-Flourouracil cream caused moderate to severe erythema and crusting.  Dr. Ilowite stated that the advantage of the medication was that it helped clear a large field of sun-damaged skin at one time.  Dr. Ilowite indicated that the Veteran had also had several skin cancers including a squamous cell carcinoma on his right hand and on his left forearm that were both treated surgically.  

A March 2013 statement from Dr. Ilowite indicated that he had been treating the Veteran since January 2003 for sun damaged skin affecting the arms, head, and neck area.  Dr. Ilowite stated that they had treated multiple actinic keratoses and that the Veteran had two squamous cell skin cancers that were treated with surgery.  Dr. Ilowite stated that those areas represented ten percent of the Veteran's total skin surface area.  

A May 2013 VA skin diseases examination report noted that the Veteran's claims file was reviewed.  The examiner reported that the Veteran had a history of squamous cell carcinoma and actinic keratoses that started in 2003.  It was noted that the Veteran had multiple "cancerous" lesions in the scalp and forehead, as well as behind the neck, and on the arms and legs, since 2003.  The examiner stated that the Veteran had at least 30 or 40 lesions and that he had multiple surgical excisions.  The examiner reported that the Veteran was also treated by Efudex cream and that he had cryosurgery there weeks earlier by a private dermatologist for lesions in the face, arms, and ears.  

The examiner reported that the Veteran's skin conditions caused disfigurement of the head, face, or neck.  As to describing the scaring or disfigurement, the examiner noted that the Veteran had squamous cell carcinoma and actinic keratoses.  It was also noted that the Veteran had been treated for malignant skin neoplasms.  The examiner stated that the Veteran did not have any systemic manifestations due to any skin diseases.  The examiner reported that the Veteran had been treated with topical medications during the past twelve months.  It was noted that the Veteran was treated with topical corticosteroids and other topical medications.  The examiner stated that the treatment was constant or near constant.  It was noted that the Veteran had also been treated for skin cancer in the past twelve months.  The examiner maintained that the Veteran had no debilitating episodes, or non-debilitating episodes in the previous twelve months due to urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis.  

The examiner reported that the Veteran's eczema involved 5 to 20 percent of his total body area and that it did not involve any exposed areas.  The examiner indicated that the Veteran's skin cancer, apparently to include actinic keratoses, involved 5 percent for exposed areas and 20 percent for total body area.  It was noted that the Veteran had undergone multiple surgical excisions for skin cancer.  The examiner reported that the Veteran had an erythematous rash of the knees and legs, and hypopigmented multiple scars on the scalp, ear pinna, arms, that were too numerous to count.  The examiner stated that the Veteran's skin conditions did not have an impact on his ability to work.  The diagnoses were squamous cell carcinoma, basal cell carcinoma, actinic keratoses, and eczematous dermatitis.  

The medical evidence supports the current 30 percent rating for the Veteran's service-connected skin disorder, to include dermatitis, actinic keratoses, and squamous cell carcinoma, for the period since April 24, 2011.  The evidence does not show that the Veteran's skin disorder, to include dermatitis, actinic keratoses, and squamous cell carcinoma, is indicative of involvement of more than 40 percent of his entire body or more than 40 percent of his exposed areas affected, and the skin rash is not treated by constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period, as required for a higher 60 percent rating under the new criteria of Diagnostic Code 7806.  An April 24, 2011, VA skin diseases examination report indicated that the when considering all of the Veteran's skin conditions together, the total body surface area affected was 23.25 percent, of which 6 percent was in exposed areas.  The examiner commented that there was mild to moderate disfigurement from the actinic keratoses, but that there was no functional impairment.  The impression was dermatitis, mild; no lesions suspicious for squamous cell carcinoma; status post surgical removal of squamous cell carcinoma with a scar; and actinic keratoses arising in areas of actinic damage.  

A May 2013 VA skin diseases examination report indicated that the Veteran's eczema involved 5 to 20 percent of his total body area and that it did not involve any exposed areas.  The examiner also reported that the Veteran's skin cancer, apparently to include actinic keratoses, involved 5 percent for exposed areas and 20 percent for total body area.  It was noted that the Veteran had undergone multiple surgical excisions for skin cancer and that he had a erythematous rash of the knees and legs, and hypopigmented multiple scars on the scalp, ear pinna, arms, that were too numerous to count.  The examiner further indicated that the Veteran's skin conditions caused disfigurement of the head, face, or neck.  As to describing the scaring or disfigurement, the examiner noted that the Veteran had squamous cell carcinoma and actinic keratoses.  The examiner stated that the Veteran did not have any systemic manifestations due to any skin diseases.  It was also noted that the Veteran was treated with topical corticosteroids and other topical medications and that the treatment was constant or near constant.  The evidence simply does not show that the that the Veteran's skin disorder, to include dermatitis, actinic keratoses, and squamous cell carcinoma meets the requirements for a 60 percent rating under the new criteria of Diagnostic Code 7806.  

Additionally, the requirements of a 50 percent rating under the old criteria of Diagnostic Code 7806 are not shown for the period since April 24, 2011.  Specifically, there is no evidence of ulceration or extensive exfoliation or crusting, systemic or nervous manifestations, or that the Veteran's skin condition is exceptionally repugnant.  

The medical evidence indicates that the service-connected skin disorder produces no more than visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with two or three characteristics of disfigurement, pursuant to the new criteria of Diagnostic Code 7800, for the period since April 24, 2011.  In fact, the evidence does not show palpable tissue loss, gross distortion or asymmetry of one feature or a paired set of features.  The evidence possibly indicates that the Veteran has two characteristics of disfigurement such as hypo or hyper-pigmented areas exceeding six square inches (39 sq. cm), and an abnormal (irregular, atrophic, shiny, scaly, etc.,) in an area exceeding six square inches (39 sq. cm).  The evidence clearly does not show visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with four or five characteristics of disfigurement, as required for a higher 50 percent rating under the new criteria of 7800.  

As to the old criteria of Diagnostic Code 7800, the evidence fails to show severe scars, especially if producing a marked and unsightly deformity of eyelids, lips, or auricles, as required for a 30 percent rating.  A 50 percent rating which requires complete or exceptionally repugnant deformity of one side of the face or marked or repugnant bilateral disfigurement is clearly not indicated.  

In addressing the applicability of other diagnostic codes pertaining to scars, the Board finds that the medical evidence does not support a higher rating under Diagnostic Codes 7803, 7804, or 7805 of either the old or new criteria for the period since April 24, 2011.  The Veteran has not been shown to have poorly nourished scar, with repeated ulceration, a tender or painful scar, or an unstable scar.  Additionally, the evidence does not satisfy the criteria of a 40 percent rating under the new criteria of 7801, as the Veteran has not been shown to have a deep scar and the area of the scarring does not exceed 144 square inches (929 sq. cm).  Further, there is no functional impairment as would warrant consideration of Diagnostic 7805 under either the old or new criteria.  Diagnostic Code 7818 of either the old or new criteria essentially indicates that the Veteran's skin disorder should be rated as disfigurement of the head, face, or neck and as scars.  Therefore, an increased rating under Diagnostic Code 7818 is not indicated for the since April 24, 2011.  

The preponderance of the evidence is against the claim for an increase in a 30 percent rating for a skin disorder, to include dermatitis, actinic keratoses, and squamous cell carcinoma, for the period since April 24, 2011; there is no doubt to be resolved; and an increased rating is not warranted.  

The Board has also considered whether the record raises the matter of extraschedular ratings under 38 C.F.R. § 3.321(b)(1) (2008).  The evidence does not reflect that the Veteran's skin disorder, to include dermatitis, actinic keratoses, and squamous cell carcinoma, alone, has caused marked interference with employment (i.e., beyond that already contemplated in the assigned rating), or necessitated frequent periods of hospitalization, such that application of the regular scheduler standards is rendered impracticable.  Based on the foregoing, the Board finds that referral for consideration of assignment of extra-scheduler ratings is not warranted.  38 C.F.R. § 3.3219(b)(1).  


ORDER

An increased rating of 30 percent for a skin disorder, to include dermatitis, actinic keratoses, and squamous cell carcinoma, for the period prior to April 24, 2011, is granted.  

An increase in a 30 percent rating for a skin disorder, to include dermatitis, actinic keratoses, and squamous cell carcinoma, for the period since April 24, 2011, is denied.  



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


